Citation Nr: 0525996	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran has recognized active service with the Philippine 
Commonwealth Army from November 2, 1941 to April 8, 1942, and 
from February 3, 1945 to February 8, 1946.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the Manila, 
the Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  As addressed in more detail below, the 
Board has rephrased the issue listed on the title page to 
reflect the proper jurisdictional status of the appeal.


FINDINGS OF FACT

1.  An unappealed July 1998 RO rating decision denied a claim 
of entitlement to service connection for the cause of the 
veteran's death on the basis that the cause of death, acute 
renal failure and bronchial asthma, was not related to 
event(s) during active service, not manifest to a compensable 
degree within one year from discharge from service and/or not 
causally related to service connected disability.

2.  Evidence received since the RO's July 1998 is not 
material; the claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.




CONCLUSION OF LAW

1.  The RO's July 1998 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1997).

2.  The evidence added to the record subsequent to the RO's 
July 1998 rating decision is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied a claim of entitlement to service 
connection for the cause of the veteran's death on the 
merits.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

A review of the record demonstrates that a July 1998 RO 
rating decision denied a claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
that the cause of death, acute renal failure and bronchial 
asthma, was not related to event(s) during active service, 
not manifest to a compensable degree within one year from 
discharge from service and/or not causally related to service 
connected disability.  The RO notified the appellant of the 
decision in a letter dated July 17, 1998, but the appellant 
did not file a timely appeal.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (1997) (a Notice of 
Disagreement (NOD) shall be filed with the agency of original 
jurisdiction within 1-year from the date that the agency 
mails notice of the determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2004)

The veteran filed a claim to reopen on October 1, 2001, and 
this appeal ensues from the RO's December 2002 rating 
decision denying the benefits being sought.  The Board has no 
jurisdiction to review the merits of the claim unless the 
appellant has presented evidence that is both new and 
material to the previous basis for the prior final denial.  
Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  In 
Jackson, the Court of Appeals for the Federal Circuit held 
that no prejudice would accrue to a claimant where the Board 
adjudicated in the first instance a claim under the new and 
material standard rather than a merits determination 
conducted by the agency of original jurisdiction.  Id. at 
1371.  As addressed in more detail below, the Board finds 
that its' denial of the application to reopen rests on the 
same evidentiary defect with respect to the RO's denial on 
the merits - the lack of medical nexus evidence.  As such, 
the appellant has been on notice of the evidence necessary to 
substantiate the claim, and no prejudice accrues to the 
appellant in the Board's adjudication of the claim at this 
time even though the appellant has not been notified of the 
new and material standard .  Id.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid claim is 
not deemed to have been submitted where there is no competent 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  The 
listed diseases are as follows: primary anemia, arthritis, 
progressive muscular atrophy, brain hemorrhage, brain 
thrombosis, bronchiectasis, calculi of the kidney, bladder, 
or gallbladder, cardiovascular-renal disease (including 
hypertension), cirrhosis of the liver, coccidioidomycosis, 
diabetes mellitus, residuals of encephalitis lethargica, 
endocarditis, endocrinopathies, epilepsies, Hansen's disease, 
Hodgkin's disease, leukemia, systemic lupus erythematosus, 
myasthenia gravis, myelitis, myocarditis, nephritis, other 
organic diseases of the nervous system, osteitis deformans 
(Paget's disease), osteomalacia, bulbar palsy, paralysis 
agitans, psychoses, hemorrhagic purpura idiopathic, Raynaud's 
disease, sarcoidosis, scleroderma, sclerosis , syringomyelia, 
Thromboangiitis obliterans (Buerger's disease), active 
tuberculosis, tumors, malignant, or of the brain or spinal 
cord or peripheral nerves and ulcers.

The term former prisoner of war (POW) means a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y) (2004).  For entitlement to compensation, VA may 
accept evidence of service submitted by a claimant, such as a 
DD 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification 
from the appropriate service department if the evidence meets 
the following conditions: (1) the evidence is a document 
issued by the service department, (2) the document contains 
needed information as to length, time, and character of 
service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2004).  Generally, a 
service department determination as to an individual's 
military service shall be binding upon VA unless a reasonable 
basis exists for questioning it.  Manibog v. Brown, 8 Vet. 
App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Several Public Laws enumerate a number of diseases for which 
service connection may be granted based upon one's status as 
a former POW.  See, e.g., Former POW Benefits Act of 1981, 
Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 (1988).  If a 
veteran is: (1) A former prisoner of war and; (2) as such was 
interned or detained for not less than 30 days, any of the 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  38 
U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2004).

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former prisoner of war who incurs a psychosis, any of the 
anxiety states, dysthymic disorders, organic residuals of 
frostbite and posttraumatic arthritis.  This amendment also 
codifies cirrhosis of the liver as a presumptive disability 
for a former prisoner of war who was interned for at least 30 
days.  See Veterans Benefits Act of 2003, Pub. L. No. 108- 
183, 117 Stat. 2651 (Dec. 16, 2003).

The claimant bears the burden of presenting and supporting 
her claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  

For injuries alleged to have been incurred in combat, the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).  This provision does not establish a 
presumption of service connection, but eases the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Evidence before the RO in July 1998 included a certified 
Death Certificate establishing that the veteran died on July 
[redacted], 1997 at the age of 81.  His immediate cause of death was 
identified as acute renal failure of 2 years duration with 
nephritis, and another significant condition contributing to 
his death was identified as bronchial asthma.  The veteran's 
service medical records did not reflect treatment for any of 
the death related conditions.  He was treated for malaria in 
June 1945.  His June 1946 separation examination indicated 
normal clinical evaluations for his bodily systems.  
Additionally, a chest x-ray examination was interpreted as 
showing a "healthy chest."  A report from the service 
department, received November 1971, indicated a response of 
"NONE" for prisoner of war (POW) status.  His service duty 
was reported as follows:

STATUS
FROM
TO
PWS (PRE_WAR 
SERVICE)
8 NOV 41
7 DEC 41
BEL (BELEAGURED)
8 DEC 41
8 APR 42
NCS (NO CASUALTY 
STATUS)
9 APR 42
2 FEB 45
MPAT (STATUS UNDER 
MPA TERMINATED)
2 FEB 45

RPA (REGULAR PA 
SERVICE
3 FEB 45
8 FEB 46

Post-service, the first available medical evidence consisted 
of a January 1972 VA examination report wherein the veteran 
reported incurring a shrapnel wound injury to the right 
thumb.  His physical examination resulted in a diagnosis of 
residuals of shrapnel wound of the right thumb manifested by 
a well-healed scar and fracture deformity of the proximal 
phalanx.  An RO rating decision dated March 1972 granted 
service connection for residuals of shell fragment wound of 
the right thumb, and assigned an initial 10 percent 
evaluation.

Additional evidence of record included a report from Victorio 
M. Cagampan, M.D., indicating the veteran's treatment for 
recurrent influenza and arthritis in 1972.  A March 1987 
letter from Juan C. Lomibao, M.D., indicated that, from the 
time period 1949 to 1986, the veteran had been treated for 
severe pain of the right upper extremity, coughing with chest 
ache and backache, blood expectoration, chills and fever 
suspicious for malaria, and severe emaciation with general 
body weakness.  A clinical summary from Dr. Cagampan, 
received in August 1987, indicated diagnoses of moderately 
advanced pulmonary tuberculosis (PTB), bronchial asthma, 
hypertensive heart disease, arteriosclerotic heart disease 
and bilateral cataracts.  It was noted that the PTB had been 
"several years" in duration.  The past medical evidence was 
noted as significant for rheumatism.

Evidence of record since the RO's July 1998 decision includes 
the appellant's application for Dependency and Indemnity 
Compensation (DIC) received in October 2001.  She alleged 
"[m]y husband ... members of the armed forces of the United 
States POW capture on April 3, 1942 Pilar Bagac Road, Bataan 
by the Japanese soldier have a service connected disability, 
all of his service connection due to the 2nd World War."  
Medical records from San Carlo General Hospital reflect 
diagnoses of minimal PTB and borderline cardiomegaly in 1996.  

In April 2003, VA received a statement from Dr. Cagampan 
certifying his treatment of the veteran for hypertension, 
asthmatic bronchitis with FA and bilateral PTB since 1990.  
He was periodically treated with chemotherapy for Koch 
inspection, anti-hypertensive medications and vitamins.  The 
veteran also noted to have reported an inability to work due 
to his World War II injury to his hand that was exacerbated 
during work and cold weather.  Similar statements from Dr. 
Cagampan were received in September 2003.

The Board finds that the evidence submitted by the appellant 
since the RO's July 1998 denial of entitlement to service 
connection for the cause of the veteran's death is not both 
new and material.  The evidence of record in July 1998 
demonstrated that the veteran died on July [redacted], 1997 with his 
immediate cause of death identified as acute renal failure of 
2 years duration with nephritis, and another significant 
condition contributing to his death identified as bronchial 
asthma.  None of the evidence of record included competent 
evidence that such causes of death were related to event(s) 
during active service, manifest to a compensable degree 
within one year from discharge from service and/or were 
causally related to service connected shrapnel wound to the 
right thumb.  The service department indicated that the 
veteran was not a POW while a member of the Philippine Army.

The new evidence consists of private examination reports 
confirming the veteran's treatment for PTB, borderline 
cardiomegaly, hypertension, and asthmatic bronchitis many 
years after his discharge from active service.  None of the 
medical evidence cures the evidentiary defect present at the 
time of the January 1997 decision as it does not suggest that 
the causes of the veteran's death were related to event(s) 
during active service, manifest to a compensable degree 
within one year from discharge from service and/or were 
causally related to service connected shrapnel wound to the 
right thumb.  As such, the newly submitted medical evidence 
is not material for purposes of reopening the claim as it 
does not relate to the unestablished fact in the final July 
1998 RO decision.

The appellant's personal belief that the veteran was POW 
during service is new.  However, service department findings 
are binding upon VA for establishing the type of service in 
the U.S. Armed Forces, and VA is prohibited from finding, on 
any basis other than a service document, that a particular 
individual served in the U.S. Armed Forces.  Duro, 2 Vet. 
App. at 532.  Her allegation, therefore, is not material.  
Additionally, her theories regarding the cause(s) of the 
veteran's death cannot be accepted as material for purposes 
of reopening the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).  
The Board finds no evidence and/or information of record that 
would allow for application of the provisions of 38 U.S.C.A. 
§ 1154(b).  The claim of entitlement to service connection 
for the cause of the veteran's death, therefore, is not 
reopened for review on the merits.

In so holding, the Board has carefully reviewed the record to 
ensure compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that the provisions of the VCAA impose 
specific notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the RO sent the appellant a letter on October 1, 
2001 advising her of the elements that had to be satisfied to 
establish entitlement to death benefits.  She was advised of 
the service department determination that the veteran was not 
recognized as a POW, and that any disagreement with that 
determination had to be directed to the U.S. Army for 
correction.  She was inadvertently advised that the veteran 
had no service connected disability, but advised of her of 
the standard for establishing entitlement to the benefits 
sought.  A September 2003 RO letter again advised her of 
"What Must the Evidence Show to Support Your Claim" 
(emphasis original).  As indicated above, the Board has 
reviewed the claim under the new and material standard in the 
first instance.  The Board's reason for declining to reopen 
the claim rests entirely on the same reason for the RO's 
denial of the claim on the merits.  The appellant was 
provided notice of the necessary evidence in the RO's 
September 2003 decision, and no prejudice can accrue to the 
appellant in the adjudication of the claim.  Jackson, 256 
F.2d. at 1371.  The rating decision on appeal and the 
February 2004 Statement of the Case (SOC) informed her of the 
applicable law and regulations, why her claim was denied, and 
of the evidence that was deemed lacking.

With regard to elements (2) and (3), the Board notes that the 
RO letters cited above notified the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  This letter explained to her to 
send in the evidence and/or information herself and/or to 
tell VA about any additional information or evidence she 
desired VA assistance in obtaining.  At this time, she was 
provided pre-printed forms to return to the RO authorizing VA 
to obtain evidence on her behalf.  The February 2004 SOC 
cited in full the language of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the appellant from providing 
evidence necessary to substantiate her claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, the appellant has not pleaded with any 
specificity that a notice deficiency exists in this case.

The Board also finds that VA's duty to assist the appellant 
has been satisfied in this case.  The RO has obtained the 
veteran's service medical records and obtained a POW 
determination from the service department.  The RO provided 
the appellant authorization forms to assist her in obtaining 
any necessary private treatment records, but she opted to 
send in such evidence directly to the RO.  There are no 
outstanding requests for the RO to obtain any relevant 
evidence and/or information for which the appellant 
authorized VA to obtain on his behalf.  In the absence of a 
reopening of either claim, the VA has no duty to obtain 
medical opinion as necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(3) (2004).  Based upon the above, the Board 
also finds that VA has satisfied its duty to assist the 
appellant in this claim, and further finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


